DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on March 31st, 2022 has been entered. Claims 1, 9 and 14-16 have been amended. Claims 1-18 are pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances).

Gaouda et al. disclose a smart fault detection device for power grids with the following features: regarding claim 1, a method for enabling communication of data relating to samples of electric measurements, the method being performed in an intelligent electronic device, IED, including a cellular radio module, the IED being configured to protect power system equipment, the method comprising the steps of: detecting channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection; and increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 1, shows an exemplary setup diagram of interfacing a smart merging unit (MU) with monitoring, processing, and communications devices, according to certain embodiments, see teachings in [0010, 0017-0018, 0058, 0074-0077, 0147] summarized as “a method for enabling communication of data relating to samples of electric measurements, the method being performed in an intelligent electronic device, IED, including a cellular radio module, the IED being configured to protect power system equipment, the method comprising the steps of (i.e. a method for fault detection in substation in feeders connecting primary substations with distribution substation and it may include receiving data samples of feeder currents and bus voltages in grounding conductors and line conductors, a smart MU 110 with monitoring, processing, and communication devices, is integrated with a Real-Time Automation Controller (RTAC) 112 and a SCADA system 114, and the MU 110 is integrated with a group of IEDs 116 to emulate a primary substation that control, protect, and communicate with a power system 118, and current signal samples are transferred wirelessly from the MU to an access point [0010, 0058, 0075]), detecting channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. The IED 116 integrated with the MU 110 and having wireless link for transferring substation data samples to an access point (base station), the channel quality is monitored of 12 available channels, and the channel by close to the neighborhood is not utilized between the IED 116 and the base station [0074]), transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection (i.e. the data samples are transferred by the IED 116 wirelessly, wherein the  data samples of the feeder currents and bus voltages at the substations outgoing feeders by utilizing current and voltage phasor measurements from substations, and utilizing the current and voltage phasor measurements from different substations and utilizing phasor measuring units and a fault location matrix to define faulty feeder section locations and to define the location of the fault in a feeder section [0017, 0147]), and increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. number of samples may be increased or reduced according to the selected channel condition for transferring of measurement by the IED 116 wirelessly [0074, 0077])”).
Gaouda et al. is short of expressly teaching “increasing sample rate of the electric measurements when the channel quality is worse than a first threshold”.
Tholomier et al. disclose for adapting the protection to the changing environment with the following features: regarding claim 1, increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 2, Protection lED with transformers with Δ/Y and Y/ Δ transformers behind it, see teachings in [Abstract & section III, Frequency Tracking on pages 3-4] summarized as    “increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. microprocessor based relays are designed to sample the current and voltage waveforms with a fixed or adaptive sampling rate, and may be implement high speed algorithms, such as directional detection that are based on the calculation of the superimposed components of the currents and voltages, while others calculate phasors, rms values or sequence components, and the calculation of the superimposed components is based on the comparison of individual samples representing the instantaneous values of currents and voltages on the same point of the waveform between samples stored in the memory one or two cycles before the current sample and the measured sample itself, and on the other hand most of the other calculations are based on a full cycle of samples using a sampling rate providing a fixed number of samples per cycle, wherein during disturbances one of the system parameters that is dynamically changing is the frequency and within each part can be different depending on the available load and generation, the sample rate is controlled by setting a value which determines the number of pulses of a clock between successive samples of the same signal and the measurements are made using the phase-phase voltage inputs and the algorithms automatically select the most suitable voltage for tracking, the algorithm uses a process of successive approximation and is therefore best suited to fine adjustment of the sample rate, as explained above, that in electronic disturbance a channel quality gets worse than a threshold and because of the electronic disturbance the sample rate is adjusted by increasing it in order to give the required number of samples per cycle [section III, Frequency Tracking on pages 3-4])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. by using the features as taught by Tholomier et al. in order to provide a more effective and efficient system that is capable of increasing sample rate of the electric measurements when the channel quality is worse than a first threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Gaouda et al. disclose a smart fault detection device for power grids with the following features: regarding claim 9, an intelligent electronic device, IED, for enabling communication of data relating to samples of electric measurements, the IED being configured to protect power system equipment, the IED comprising: a processor; a cellular radio module; and Serial No. Pendinga memory storing instructions that, when executed by the processor, cause the IED to: detect channel quality using the cellular radio modulan intelligent electronic device, IED, for enabling communication of data relating to samples of electric measurements, the IED being configured to protect power system equipment, the IED comprising: a processor; a cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to: (i.e. a method for fault detection in substation in feeders connecting primary substations with distribution substation and it may include receiving data samples of feeder currents and bus voltages in grounding conductors and line conductors, a smart MU 110 with monitoring, processing, and communication devices, is integrated with a Real-Time Automation Controller (RTAC) 112 and a SCADA system 114, and the MU 110 is integrated with a group of IEDs 116, comprising of processor and memory (fig. 12) storing codes being executed by the processor to emulate a primary substation that control, protect, and communicate with a power system 118, and current signal samples are transferred wirelessly from the MU to an access point [0010, 0058, 0075]), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. The IED 116 integrated with the MU 110 and having wireless link for transferring substation data samples to an access point (base station), the channel quality is monitored of 12 available channels, and the channel by close to the neighborhood is not utilized between the IED 116 and the base station [0074]), transmit packets using the cellular radio modul (i.e. the data samples are transferred by the IED 116 wirelessly, wherein the  data samples of the feeder currents and bus voltages at the substations outgoing feeders by utilizing current and voltage phasor measurements from substations, and utilizing the current and voltage phasor measurements from different substations and utilizing phasor measuring units and a fault location matrix to define faulty feeder section locations and to define the location of the fault in a feeder section [0017, 0147]), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. number of samples may be increased or reduced according to the selected channel condition for transferring of measurement by the IED 116 wirelessly [0074, 0077])”).
Gaouda et al. is short of expressly teaching “increase sample rate of the electric measurements when the channel quality is worse than a first threshold”.
Tholomier et al. disclose for adapting the protection to the changing environment with the following features: regarding claim 9, increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 2, Protection lED with transformers with Δ/Y and Y/ Δ transformers behind it, see teachings in [Abstract & section III, Frequency Tracking on pages 3-4] summarized as    “increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. microprocessor based relays are designed to sample the current and voltage waveforms with a fixed or adaptive sampling rate, and may be implement high speed algorithms, such as directional detection that are based on the calculation of the superimposed components of the currents and voltages, while others calculate phasors, rms values or sequence components, and the calculation of the superimposed components is based on the comparison of individual samples representing the instantaneous values of currents and voltages on the same point of the waveform between samples stored in the memory one or two cycles before the current sample and the measured sample itself, and on the other hand most of the other calculations are based on a full cycle of samples using a sampling rate providing a fixed number of samples per cycle, wherein during disturbances one of the system parameters that is dynamically changing is the frequency and within each part can be different depending on the available load and generation, the sample rate is controlled by setting a value which determines the number of pulses of a clock between successive samples of the same signal and the measurements are made using the phase-phase voltage inputs and the algorithms automatically select the most suitable voltage for tracking, the algorithm uses a process of successive approximation and is therefore best suited to fine adjustment of the sample rate, as explained above, that in electronic disturbance a channel quality gets worse than a threshold and because of the electronic disturbance the sample rate is adjusted by increasing it in order to give the required number of samples per cycle [section III, Frequency Tracking on pages 3-4])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. by using the features as taught by Tholomier et al. in order to provide a more effective and efficient system that is capable of increasing sample rate of the electric measurements when the channel quality is worse than a first threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Gaouda et al. disclose a smart fault detection device for power grids with the following features: regarding claim 14, an electrical substation for managing electrical power transfer over a power transmission line, wherein the electrical substation comprises an IED including: a processor; cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to: detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection; and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 1, shows an exemplary setup diagram of interfacing a smart merging unit (MU) with monitoring, processing, and communications devices, according to certain embodiments, see teachings in [0010, 0017-0018, 0058, 0074-0077, 0147] summarized as “an electrical substation for managing electrical power transfer over a power transmission line, wherein the electrical substation comprises an IED including: a processor; cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to (i.e. a method for fault detection in substation in feeders connecting primary substations with distribution substation and it may include receiving data samples of feeder currents and bus voltages in grounding conductors and line conductors, a smart MU 110 with monitoring, processing, and communication devices, is integrated with a Real-Time Automation Controller (RTAC) 112 and a SCADA system 114, and the MU 110 is integrated with a group of IEDs 116, comprising of processor and memory (fig. 12) storing codes being executed by the processor to emulate a primary substation that control, protect, and communicate with a power system 118, and current signal samples are transferred wirelessly from the MU to an access point [0010, 0058, 0075]), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. The IED 116 integrated with the MU 110 and having wireless link for transferring substation data samples to an access point (base station), the channel quality is monitored of 12 available channels, and the channel by close to the neighborhood is not utilized between the IED 116 and the base station [0074]), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection (i.e. the data samples are transferred by the IED 116 wirelessly, wherein the  data samples of the feeder currents and bus voltages at the substations outgoing feeders by utilizing current and voltage phasor measurements from substations, and utilizing the current and voltage phasor measurements from different substations and utilizing phasor measuring units and a fault location matrix to define faulty feeder section locations and to define the location of the fault in a feeder section [0017, 0147]), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. number of samples may be increased or reduced according to the selected channel condition for transferring of measurement by the IED 116 wirelessly [0074, 0077])”).
Gaouda et al. is short of expressly teaching “increase sample rate of the electric measurements when the channel quality is worse than a first threshold”.
Tholomier et al. disclose for adapting the protection to the changing environment with the following features: regarding claim 14, increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 2, Protection lED with transformers with Δ/Y and Y/ Δ transformers behind it, see teachings in [Abstract & section III, Frequency Tracking on pages 3-4] summarized as    “increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. microprocessor based relays are designed to sample the current and voltage waveforms with a fixed or adaptive sampling rate, and may be implement high speed algorithms, such as directional detection that are based on the calculation of the superimposed components of the currents and voltages, while others calculate phasors, rms values or sequence components, and the calculation of the superimposed components is based on the comparison of individual samples representing the instantaneous values of currents and voltages on the same point of the waveform between samples stored in the memory one or two cycles before the current sample and the measured sample itself, and on the other hand most of the other calculations are based on a full cycle of samples using a sampling rate providing a fixed number of samples per cycle, wherein during disturbances one of the system parameters that is dynamically changing is the frequency and within each part can be different depending on the available load and generation, the sample rate is controlled by setting a value which determines the number of pulses of a clock between successive samples of the same signal and the measurements are made using the phase-phase voltage inputs and the algorithms automatically select the most suitable voltage for tracking, the algorithm uses a process of successive approximation and is therefore best suited to fine adjustment of the sample rate, as explained above, that in electronic disturbance a channel quality gets worse than a threshold and because of the electronic disturbance the sample rate is adjusted by increasing it in order to give the required number of samples per cycle [section III, Frequency Tracking on pages 3-4])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. by using the features as taught by Tholomier et al. in order to provide a more effective and efficient system that is capable of increasing sample rate of the electric measurements when the channel quality is worse than a first threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Gaouda et al. disclose a smart fault detection device for power grids with the following features: regarding claim 15, a computer program for enabling communication of data relating to samples of electric measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes the IED to: detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection; and Serial No. Pendingincrease sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 1, shows an exemplary setup diagram of interfacing a smart merging unit (MU) with monitoring, processing, and communications devices, according to certain embodiments, see teachings in [0010, 0017-0018, 0058, 0074-0077, 0147] summarized as “a computer program for enabling communication of data relating to samples of electric measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes the IED to (i.e. a method for fault detection in substation in feeders connecting primary substations with distribution substation and it may include receiving data samples of feeder currents and bus voltages in grounding conductors and line conductors, a smart MU 110 with monitoring, processing, and communication devices, is integrated with a Real-Time Automation Controller (RTAC) 112 and a SCADA system 114, and the MU 110 is integrated with a group of IEDs 116, comprising of processor and memory (fig. 12) storing codes being executed by the processor to emulate a primary substation that control, protect, and communicate with a power system 118, and current signal samples are transferred wirelessly from the MU to an access point [0010, 0058, 0075]), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. The IED 116 integrated with the MU 110 and having wireless link for transferring substation data samples to an access point (base station), the channel quality is monitored of 12 available channels, and the channel by close to the neighborhood is not utilized between the IED 116 and the base station [0074]), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection (i.e. the data samples are transferred by the IED 116 wirelessly, wherein the  data samples of the feeder currents and bus voltages at the substations outgoing feeders by utilizing current and voltage phasor measurements from substations, and utilizing the current and voltage phasor measurements from different substations and utilizing phasor measuring units and a fault location matrix to define faulty feeder section locations and to define the location of the fault in a feeder section [0017, 0147]), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. number of samples may be increased or reduced according to the selected channel condition for transferring of measurement by the IED 116 wirelessly [0074, 0077])”).
Gaouda et al. is short of expressly teaching “increase sample rate of the electric measurements when the channel quality is worse than a first threshold”.
Tholomier et al. disclose for adapting the protection to the changing environment with the following features: regarding claim 15, increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 2, Protection lED with transformers with Δ/Y and Y/ Δ transformers behind it, see teachings in [Abstract & section III, Frequency Tracking on pages 3-4] summarized as    “increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. microprocessor based relays are designed to sample the current and voltage waveforms with a fixed or adaptive sampling rate, and may be implement high speed algorithms, such as directional detection that are based on the calculation of the superimposed components of the currents and voltages, while others calculate phasors, rms values or sequence components, and the calculation of the superimposed components is based on the comparison of individual samples representing the instantaneous values of currents and voltages on the same point of the waveform between samples stored in the memory one or two cycles before the current sample and the measured sample itself, and on the other hand most of the other calculations are based on a full cycle of samples using a sampling rate providing a fixed number of samples per cycle, wherein during disturbances one of the system parameters that is dynamically changing is the frequency and within each part can be different depending on the available load and generation, the sample rate is controlled by setting a value which determines the number of pulses of a clock between successive samples of the same signal and the measurements are made using the phase-phase voltage inputs and the algorithms automatically select the most suitable voltage for tracking, the algorithm uses a process of successive approximation and is therefore best suited to fine adjustment of the sample rate, as explained above, that in electronic disturbance a channel quality gets worse than a threshold and because of the electronic disturbance the sample rate is adjusted by increasing it in order to give the required number of samples per cycle [section III, Frequency Tracking on pages 3-4])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. by using the features as taught by Tholomier et al. in order to provide a more effective and efficient system that is capable of increasing sample rate of the electric measurements when the channel quality is worse than a first threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Gaouda et al. disclose a smart fault detection device for power grids with the following features: regarding claim 16, a computer program product comprising a computer program for enabling communication or data relating to measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes an IED to: detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection: and increase sample rate of the electric measurements when the channel quality is worse than a first threshold; and a computer readable means on which the computer program is stored (Fig. 1, shows an exemplary setup diagram of interfacing a smart merging unit (MU) with monitoring, processing, and communications devices, according to certain embodiments, see teachings in [0010, 0017, 0020, 0058, 0074-0077, 0147] summarized as “a computer program product comprising a computer program for enabling communication or data relating to measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes an IED to (i.e. a method for fault detection in substation in feeders connecting primary substations with distribution substation and it may include receiving data samples of feeder currents and bus voltages in grounding conductors and line conductors, a smart MU 110 with monitoring, processing, and communication devices, is integrated with a Real-Time Automation Controller (RTAC) 112 and a SCADA system 114, and the MU 110 is integrated with a group of IEDs 116, comprising of processor and memory (fig. 12) storing codes being executed by the processor to emulate a primary substation that control, protect, and communicate with a power system 118, and current signal samples are transferred wirelessly from the MU to an access point [0010, 0058, 0075]), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. The IED 116 integrated with the MU 110 and having wireless link for transferring substation data samples to an access point (base station), the channel quality is monitored of 12 available channels, and the channel by close to the neighborhood is not utilized between the IED 116 and the base station [0074]), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements of voltages and or current expressed as phasors to enable fault detection by comparison of phasors from different substations obtaining measurements of power transmission line to perform line differential protection (i.e. the data samples are transferred by the IED 116 wirelessly, wherein the  data samples of the feeder currents and bus voltages at the substations outgoing feeders by utilizing current and voltage phasor measurements from substations, and utilizing the current and voltage phasor measurements from different substations and utilizing phasor measuring units and a fault location matrix to define faulty feeder section locations and to define the location of the fault in a feeder section [0017, 0147]), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. number of samples may be increased or reduced according to the selected channel condition for transferring of measurement by the IED 116 wirelessly [0074, 0077]), and a computer readable means on which the computer program is stored (i.e. it is directed to a computer program, embodied on a non-transitory computer readable medium and the computer program, when executed by a processor, causes the processor to [0020])”).
Gaouda et al. is short of expressly teaching “increase sample rate of the electric measurements when the channel quality is worse than a first threshold”.
Tholomier et al. disclose for adapting the protection to the changing environment with the following features: regarding claim 16, increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 2, Protection lED with transformers with Δ/Y and Y/ Δ transformers behind it, see teachings in [Abstract & section III, Frequency Tracking on pages 3-4] summarized as    “increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. microprocessor based relays are designed to sample the current and voltage waveforms with a fixed or adaptive sampling rate, and may be implement high speed algorithms, such as directional detection that are based on the calculation of the superimposed components of the currents and voltages, while others calculate phasors, rms values or sequence components, and the calculation of the superimposed components is based on the comparison of individual samples representing the instantaneous values of currents and voltages on the same point of the waveform between samples stored in the memory one or two cycles before the current sample and the measured sample itself, and on the other hand most of the other calculations are based on a full cycle of samples using a sampling rate providing a fixed number of samples per cycle, wherein during disturbances one of the system parameters that is dynamically changing is the frequency and within each part can be different depending on the available load and generation, the sample rate is controlled by setting a value which determines the number of pulses of a clock between successive samples of the same signal and the measurements are made using the phase-phase voltage inputs and the algorithms automatically select the most suitable voltage for tracking, the algorithm uses a process of successive approximation and is therefore best suited to fine adjustment of the sample rate, as explained above, that in electronic disturbance a channel quality gets worse than a threshold and because of the electronic disturbance the sample rate is adjusted by increasing it in order to give the required number of samples per cycle [section III, Frequency Tracking on pages 3-4])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. by using the features as taught by Tholomier et al. in order to provide a more effective and efficient system that is capable of increasing sample rate of the electric measurements when the channel quality is worse than a first threshold. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances) as applied to claim 1 above, and further in view of Cooper et al. (US 2011/0284699 A1).

Gaouda et al. and Tholomier et al. disclose the claimed limitations as described in paragraph 6 above. Gaouda et al. and Tholomier et al. do not expressly disclose the following features: regarding claim 2, wherein the communication is an end-to-end communication between the IED and a peer IED; regarding claim 10, wherein the communication is an end-to-end communication between the IED and a peer IED. 
Cooper et al. disclose a method for communicating data in a rail vehicle with the following features: regarding claim 2, wherein the communication is an end-to-end communication between the IED and a peer IED (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, 0025-0028, 0033-0034, 0040, 0061 & 0089] summarized as “end-to-end communication 232 is established between the sensor (IED) 278 at rail vehicle 204 and the sensor (IED) 278 at rail vehicle 206”); regarding claim 10, wherein the communication is an end-to-end communication between the IED and a peer IED (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, 0025-0028, 0033-0034, 0040, 0061 & 0089] summarized as “end-to-end communication 232 is established between the sensor (IED) 278 at rail vehicle 204 and the sensor (IED) 278 at rail vehicle 206”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. with Tholomier et al. by using the features as taught by Cooper et al. in order to provide a more effective and efficient system that is capable of establishing end-to-end communication between the IED and a peer IED. The motivation of using these functions is that it is more cost effective and dynamic.


Claims 3, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances) and Cooper et al. (US 2011/0284699 A1) as applied to claim 1 above, and further in view of Gusavac et al. (US 2014/0148212 A1).

Gaouda et al., Tholomier et al. and Cooper et al. disclose the claimed limitations as described in paragraphs 6-7 above. Gaouda et al., Tholomier et al. and Cooper et al. do not expressly disclose the following features: regarding claim 3, wherein the method further comprises the step of: increasing transmission power when the channel quality is worse than the first threshold; regarding claim 11, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: increase transmission power when the channel quality is worse than the first threshold; regarding claim 17, wherein the method further comprises the step of: increasing transmission power when the channel quality is worse than the first threshold; regarding claim 18, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: increase transmission power when the channel quality is worse than the first threshold.
Gusavac et al. disclose a method for adjustment of transmit power parameter with the following features: regarding claim 3, wherein the method further comprises the step of: increasing transmission power when the channel quality is worse than the first threshold (Fig. 1, an illustration of a system that facilitates adjustment of a transmit power parameter in accordance with aspects of the subject disclosure, see teachings in [0016, 0025-0026 & 0030] summarized as “system 100 can include power ceiling determination component 110 and power ceiling adjustment component, power ceiling determination component 110 can receive signal-to-noise information 170 which can include carrier-to-noise ratio information, signal-to-noise ratio information etc., the power ceiling determination component 110 can be part of IED/sensor, if a link quality is determined to satisfy a defined condition, transmit power can typically be reduced and consumes less power at lower transmit power levels, and reduced transmit power levels or lower transmission power levels correspond to a less noisy environment for other communicative links, and if the link quality is considered poor, transmit power levels generally can be increased to improve link performance as an increase in transmit power levels can increase signal strength relative to other environmental noise and allow a link to operate at a higher quality”); regarding claim 11, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: increase transmission power when the channel quality is worse than the first threshold (Fig. 1, an illustration of a system that facilitates adjustment of a transmit power parameter in accordance with aspects of the subject disclosure, see teachings in [0016, 0025-0026 & 0030] summarized as “system 100 can include power ceiling determination component 110 and power ceiling adjustment component, power ceiling determination component 110 can receive signal-to-noise information 170 which can include carrier-to-noise ratio information, signal-to-noise ratio information etc., the power ceiling determination component 110 can be part of IED/sensor, if a link quality is determined to satisfy a defined condition, transmit power can typically be reduced and consumes less power at lower transmit power levels, and reduced transmit power levels or lower transmission power levels correspond to a less noisy environment for other communicative links, and if the link quality is considered poor, transmit power levels generally can be increased to improve link performance as an increase in transmit power levels can increase signal strength relative to other environmental noise and allow a link to operate at a higher quality”); regarding claim 17, wherein the method further comprises the step of: increasing transmission power when the channel quality is worse than the first threshold (Fig. 1, an illustration of a system that facilitates adjustment of a transmit power parameter in accordance with aspects of the subject disclosure, see teachings in [0016, 0025-0026 & 0030] summarized as “system 100 can include power ceiling determination component 110 and power ceiling adjustment component, power ceiling determination component 110 can receive signal-to-noise information 170 which can include carrier-to-noise ratio information, signal-to-noise ratio information etc., the power ceiling determination component 110 can be part of IED/sensor, if a link quality is determined to satisfy a defined condition, transmit power can typically be reduced and consumes less power at lower transmit power levels, and reduced transmit power levels or lower transmission power levels correspond to a less noisy environment for other communicative links, and if the link quality is considered poor, transmit power levels generally can be increased to improve link performance as an increase in transmit power levels can increase signal strength relative to other environmental noise and allow a link to operate at a higher quality”); regarding claim 18, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: increase transmission power when the channel quality is worse than the first threshold (Fig. 1, an illustration of a system that facilitates adjustment of a transmit power parameter in accordance with aspects of the subject disclosure, see teachings in [0016, 0025-0026 & 0030] summarized as “system 100 can include power ceiling determination component 110 and power ceiling adjustment component, power ceiling determination component 110 can receive signal-to-noise information 170 which can include carrier-to-noise ratio information, signal-to-noise ratio information etc., the power ceiling determination component 110 can be part of IED/sensor, if a link quality is determined to satisfy a defined condition, transmit power can typically be reduced and consumes less power at lower transmit power levels, and reduced transmit power levels or lower transmission power levels correspond to a less noisy environment for other communicative links, and if the link quality is considered poor, transmit power levels generally can be increased to improve link performance as an increase in transmit power levels can increase signal strength relative to other environmental noise and allow a link to operate at a higher quality”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. with Tholomier et al. and Cooper et al. by using the features as taught by Gusavac et al. in order to provide a more effective and efficient system that is capable of increasing transmission power when the channel quality is worse. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances) as applied to claim 1 above, and further in view of Popiak et al. (US 2008/0170508 A1).

Gaouda et al. and Tholomier et al. disclose the claimed limitations as described in paragraph 6 above. Gaouda et al. and Tholomier et al. do not expressly disclose the following features: regarding claim 4, wherein the method further comprises the step of: transmitting a signal to a peer IED indicating that the channel quality is worse than the first threshold; regarding claim 12, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: transmit a signal to a peer IED indicating that the channel quality is worse than the first threshold.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 4, wherein the method further comprises the step of: transmitting a signal to a peer IED indicating that the channel quality is worse than the first threshold (Fig. 1, depicts a system that facilitates computing a channel quality metric, see teachings in [0024-0025, 0032 & 0053] summarized as “the channel quality calculator 112 computes a channel quality metric based at least in part upon parameters ascertained by the response receiver 110, the channel quality calculator 112 receives an average round trip time with respect to a plurality of echo requests and calculates a channel quality metric based at least in part upon the average round trip time or the channel quality calculator 112 compares each round trip time determined by the response receiver 110 to a threshold time and if a certain percentage of the round trip times is above the threshold time, then the channel quality calculator 112 can output a metric that indicates that the communications channel 106 has poor quality as there is a certain percentage of packet loss with respect to a plurality of echo requests then the channel quality calculator 112 outputs a metric that indicates that the communications channel 106 has poor quality”); regarding claim 12, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: transmit a signal to a peer IED indicating that the channel quality is worse than the first threshold (Fig. 1, depicts a system that facilitates computing a channel quality metric, see teachings in [0024-0025, 0032 & 0053] summarized as “the channel quality calculator 112 computes a channel quality metric based at least in part upon parameters ascertained by the response receiver 110, the channel quality calculator 112 receives an average round trip time with respect to a plurality of echo requests and calculates a channel quality metric based at least in part upon the average round trip time or the channel quality calculator 112 compares each round trip time determined by the response receiver 110 to a threshold time and if a certain percentage of the round trip times is above the threshold time, then the channel quality calculator 112 can output a metric that indicates that the communications channel 106 has poor quality as there is a certain percentage of packet loss with respect to a plurality of echo requests then the channel quality calculator 112 outputs a metric that indicates that the communications channel 106 has poor quality”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. with Tholomier et al. by using the features as taught by Cooper et al. in order to provide a more effective and efficient system that is capable of transmitting a signal to a peer IED indicating that the channel quality is worse than the first threshold. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances) as applied to claim 1 above, and further in view of Hancock et al. (US 2006/0056370 A1).

Gaouda et al. and Tholomier et al. disclose the claimed limitations as described in paragraph 5 above. Gaouda et al. and Tholomier et al. do not expressly disclose the following features: regarding claim 6, wherein the channel quality is determined using any one or more of signal to noise ratio, signal to interference and noise radio, and number of packets lost per a unit of time.
Hancock et al. disclose systems and methods for controlling or measuring data integrity in a mesh network with the following features: regarding claim 6, wherein the channel quality is determined using any one or more of signal to noise ratio, signal to interference and noise radio, and number of packets lost per a unit of time (Fig. 1, depicts a system of energy sensors within a commercial building communicating over a wireless mesh network, see teachings in [0027, 0110 & 0121] summarized as “energy management station 100 may be software residing on a computer or firmware residing on an intelligent electronic device (IED). The energy sensor 120 is an IED that is able to meter at least one energy related parameter and communicate over an RF mesh network, IED 135 used within an energy management system. This example depicts a data quality system that includes at least one of two methods of verifying the quality of the energy data measured by a sensor or receive over communication packet from another sensor, wherein the link quality may be a representation such as the number of nines discussed above or signal to noise ratio”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. with Tholomier et al. by using the features as taught by Hancock et al. in order to provide a more effective and efficient system that is capable of determining channel quality by using signal to noise ratio. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaouda et al. (US 2017/0307676 A1) in view of Tholomier et al. (Adaptive protection of transmission lines during wide area disturbances) as applied to claim 1 above, and further in view of Seewald et al. (US 2018/0287422 A1).

Gaouda et al. and Tholomier et al. disclose the claimed limitations as described in paragraph 5 above. Gaouda et al. and Tholomier et al. do not expressly disclose the following features: regarding claim 8, wherein the IED forms part of an electrical substation for managing electrical power transfer over the power transmission line.
Seewald et al. disclose a method for generating a power grid topology controlled via a communications network with the following features: regarding claim 8, wherein the IED forms part of an electrical substation for managing electrical power transfer over the power transmission line (Fig. 1, illustrates an example power utility network having an apparatus for generating a power grid topology model of a power grid topology and a communications architecture model of a communications architecture for a communications network overlying the power grid topology, for generation of software defined network (SDN) configuration data based on the power grid topology model, according to an example embodiment, see teachings in [0018-0019] summarized as “each substation 50 can include numerous IEDs 28 that can supply electrical power to another substation 50 via power transmission lines 30 wherein the each power transmission line 30 is part of the power grid topology 16 and can have an associated teleprotection link 32 that is part of the communications network 20 for communication of data associated with monitoring and control of the electrical power on the corresponding transmission line 30”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaouda et al. with Tholomier et al. by using the features as taught by Seewald et al. in order to provide a more effective and efficient system that is capable of managing electrical power transfer over the power transmission line with IED. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/4/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473